DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/21/2021, 10/21/2021 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
3. 	This communication is in response to the amendment filed on 12/02/2021. The Examiner has acknowledged the amended Claims 1, 2, 4, 7-9, 11-13, 15 and 18-20. Claims 3, 5, 6, 14, 16 and 17 have been cancelled. Claims 1-2, 4, 7-13, 15 and 18-20 are pending and Claims 1-2, 4, 7-13, 15 and 18-20 are rejected.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 12/02/2021 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by Applicant's amendment. 

5.	The rejection of claims 1-20 under 35 U.S.C 112 (b) has been withdrawn in view of the amended corrections and/or cancelled claims. However, a new 35 U.S.C 112 (b) rejection has been issues based on applicant’s amendment (please see the rejection below).
fully considered but they are not persuasive and/or moot in view of the new ground of rejection necessitated by Applicant's amendment.
	Applicant argues, “the claimed solution divides a received data package and stores a portion of the data (private data) in a cache storage, and a portion of the data (the public data) on a blockchain. The claimed technology also provides an API to allow a user with the appropriate encryption key to access both the data on the blockchain and the data in the cache storage.”
	However, the examiner respectfully disagrees. It is noted that Bursell discloses, with respect to the smart contract, that each of the envelopes 48(1)-48 (N) also includes the corresponding policy 30(1)-30(N), which is digitally authenticated but not encrypted…, and which may comprise a header or metadata of the envelope 48(1)-48(N) (i.e. corresponding to public data) (Bursell: ¶ [0025]), and further discloses encryption of the sensitive data 24 using the symmetric cryptographic keys 32(1)-32(N) (i.e. corresponding to private data) (Bursell: ¶ [0023], ¶ [0053] also see volatile memory for caching). While 
Bursell does not explicitly disclose an API to allow…, applicant’s arguments are moot in view of the new ground of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

9.	Claim 1 recites in a limitation “storing the encrypted key, the private data, and an identifier (ID) of the data in a cache storage dedicated to storing smart contract data for executing a smart contract;” (emphasis added). However, it is unclear to which type of data the applicant is trying to refer to (i.e. ID of the data package, smart contract data, private data or public data). 
Note: Applicant can overcome this rejection by changing “the data” to “the data package”.
Claim 1 further recites in a limitation “invoking a first application programming interface (API) to cause a blockchain node to initiate a consensus algorithm  and record the public data and the ID of the data on the blockchain;” (emphasis added). However, it is unclear to which type of data the applicant is trying to refer to (i.e. ID of the data package, smart contract data, private data or public data). 
Note: Examiner interprets “the ID of the data” as the “ID of the data package” and the applicant can overcome this rejection by changing “the data” to “the data package”.
Claims 12 and 20 suffer similar deficiencies and rejected using the same rationale.
Dependent Claims 2, 4, 7-11 and 13, 15, 18-19 are rejected based upon their respective dependence from independent Claims 1 and 12.
With respect to Claim 7, Claim 7 similarly recites in a limitation the phrase “ID of the data” and rejected using the same rationales as discussed in Claim 1. 
Claims 8, 9 and 18 suffer similar deficiencies and rejected using the same rationale.
Dependent Claims 8 and 9 are rejected based upon their dependence from Claim 7.
With respect to Claim 4, a limitation recites “receiving, from the computing device associated with the user, a list of one or more other users permitted to access plaintext of the 
Note: Examiner interprets “the user” as “the first user” and the applicant can overcome this rejection by changing “the user” to “the first user”.
Claim 15 suffers similar deficiencies and rejected using the same rationale.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

13.	Claims 1, 2, 4, 7, 10, 12-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell et al. (US 2020/0233966 A1, hereinafter Bursell) in view of Balaraman et al. ( US 2019/0164157 A1, hereinafter Bala) [As Disclosed in IDS], and further in view of Zhuang, Yu, et al. (“Applying blockchain technology for health information exchange and persistent monitoring for clinical trials”, Year 2018, hereinafter Zhuang).

Regarding Claim 1,
Bursell discloses a computer-implemented method for processing data with different levels of data privacy based on blockchain technologies (Bursell: [Abstract] Providing smart contracts including secrets encrypted with oracle-provided encryption keys using thresholding cryptosystems, ¶ [0005], ¶ [0041]), the method comprising: 
at a service platform, receiving, from a computing device associated with a first user, a symmetric key and a data package for storage on a blockchain (Bursell: ¶ [0020] smart contract, including the plurality of envelopes V1 -VN the ciphertext, and R, is then deployed to the contract executor. The sensitive data required to execute the smart contract thus may be provided in a secure form within the smart contract itself, ¶ [0022] the sensitive data 24 may comprise a cryptographic key, ¶ [0017] Smart contract functionality may be provided by a distributed ledger network, such as the blockchain-based, ¶ [0023] Encryption of the sensitive data 24 using the symmetric cryptographic keys 32(1)-32(N), ¶¶ [0025, 0045]), wherein the data package includes public data and private data (Bursell: ¶ [0025] Each of the envelopes 48(1)-48 (N) also includes the corresponding policy 30(1)-30(N), which is digitally authenticated but not encrypted (e.g., using the AEAD encryption method, as a non-limiting example), and which may comprise a header or metadata of the envelope 48(1)-48(N) in some examples, ¶ [0041] encryption of sensitive data, ¶ [0022]), wherein the symmetric key encrypts the private data (Bursell: ¶ [0023] Encryption of the sensitive data 24 using the symmetric cryptographic keys 32(1)-32(N) is performed, ¶ [0041] encrypts the sensitive data 24 for the smart contract 26 into the ciphertext 34 using the plurality of symmetric cryptographic keys), and wherein the symmetric key is encrypted by a public key of a second user to generate an encrypted key (Bursell: [Abstract] symmetric cryptographic keys are encrypted into wrappers using a public cryptographic key of a contract executor. Envelopes are generated using public cryptographic keys of corresponding contract oracles,  ¶ [0024] generates a respective plurality of envelopes 48(1 )-48(N) ("V 1 -V l') using public cryptographickeys 50(1)-50(N) ("o1 -ol') of the plurality of contract oracles 20(1)-20(N));
dividing the data package into the private data and the public data (Bursell: ¶ [0025] Each of the envelopes 48(1)-48 (N) also includes the corresponding policy 30(1)-30(N), which is digitally authenticated but not encrypted (e.g., using the AEAD encryption method, as a non-limiting example), and which may comprise a header or metadata of the envelope 48(1)-48(N) in some examples, ¶ [0041] sensitive data, ¶¶ [0004, 0022]);
storing the encrypted key, the private data, and an identifier (ID) of the data in a cache storage dedicated to storing smart contract data for executing a smart contract (Bursell: [Abstract] a contract creator encrypts sensitive data necessary for executing a smart contract into ciphertext with multiple symmetric cryptographic keys using a threshold cryptosystem, ¶ [0045] contract executor 134 stores a smart contract 142 that includes ciphertext 144 comprising sensitive data encrypted using a symmetric cryptographic key 146 ("Kx''),  ¶ [0053] volatile memory 204 (e.g., RAM). A basic input/output system (BIOS) 206 may be stored in the non-volatile memory 202 and can include the basic routines that help to transfer information among elements within the computing device 194. volatile memory 204 may also include a high-speed RAM, such as static RAM, for caching data, ¶¶ [0054, 0055]);
providing a second API to enable the second user to (Bursell: ¶ [0035]): 
retrieve the encrypted key and the public data from the blockchain  (Bursell: ¶ [0035] the contract executor 16 may perform operations in concert with one or more of the contract oracles 20(1)-20(N) to retrieve one or more of the symmetric cryptographic keys 32(1)-32 (N) required to decrypt the ciphertext); 
retrieve the private data from the cache storage (Bursell: ¶ [0035] the contract executor 16 may perform operations in concert with one or more of the contract oracles 20(1)-20(N) to retrieve one or more of the symmetric cryptographic keys 32(1)-32 (N) required to decrypt the ciphertext, ¶ [0053] volatile memory 204 (e.g., RAM). A basic input/output system (BIOS) 206 may be stored in the non-volatile memory 202 and can include the basic routines that help to transfer information among elements within the computing device 194. volatile memory 204 may also include a high-speed RAM, such as static RAM, for caching data, ¶ [0055]); 
decrypt the encrypted key by using a private key corresponding to the public key of the second user to obtain the symmetric key (Bursell: ¶ [0024] generates a respective plurality of envelopes 48(1 )-48(N) ("V 1 -V l') using public cryptographickeys 50(1)-50(N) ("o1 -ol') of the plurality of contract oracles 20(1)-20(N), ¶ [0028] decrypts the symmetric cryptographic key 32(1) of the wrapper 38(1) using the private cryptographic key, ¶ [0031] obtain 501 of the symmetric cryptographic keys); 
(Bursell: ¶ [0031] obtain 501 of the symmetric cryptographic keys…, decrypts the ciphertext 34 to obtain the sensitive data 24, and uses the sensitive data 24 to execute the sell operation, ¶ [0035]  perform operations in concert with one or more of the contract oracles 20(1)-20(N) to retrieve one or more of the symmetric cryptographic keys 32(1)-32 (N) required to decrypt the ciphertext); and 
recover the data package based on the public data and the private data (Bursell: ¶ [0025] Each of the envelopes 48(1)-48 (N) also includes the corresponding policy 30(1)-30(N), ¶ [0029] transmits the envelope 48(N) of the smart contract 26 to the contract oracle 20(N), as indicated by arrow 66. Upon receiving the envelope 48(N), the contract oracle 20(N) evaluates the condition(s) precedent 28(N) of the policy 30(N) of the smart contract 26…, the contract oracle 20(N) decrypts the wrapper 38(N) using the private cryptographic key 54(N), ¶ [0031]).
However, it is noted that Bursell does not explicitly disclose:
storing the encrypted key, the private data, and an identifier (ID) of the data in a cache storage dedicated to storing smart contract data for executing a smart contract; and
invoking a first application programming interface (API) to cause a blockchain node to initiate a consensus algorithm and record the public data and the ID of the data on the blockchain.
However, Bala from the same field of endeavor as the claimed invention discloses systems and methods for transaction authorizations using a distributed database  (Bala:  [Abstract]), Encryption may be performed by way of any of the techniques now available in the art or which may become available…- and symmetric and asymmetric cryptosystems (Bala: ¶ [0033]), System 100 may comprise a blockchain network 150 that operates on a blockchain (Bala: ¶ [0021] also see ¶ [0022]), write data to the blockchain according to a smart contract, write transaction data to the blockchain and request public key ( e.g., blockchain address) and private key pairs from blockchain  (Bala: ¶ [0025]), each smart contract may be an executable that writes data to the blockchain in a predetermined format based on predetermined function parameters passed by an
API call. The smart contracts may take as an input the fields included for writing during the transaction authorization process, such as, for example, a user ID, a merchant ID, transaction data (e.g., payment amount, etc.), public key (i.e. API and an identifier of the data….) (Bala: ¶ [0028], ¶¶[0036-0037]), and propagate the transaction data by writing it to the blockchain or by otherwise transmitting the proposal to other consensus participants in blockchain network 150. The consensus participants may achieve consensus and add a new ledger for the transaction data to the blockchain…,consensus between the participants based on proof of work, proof of stake, practical byzantine fault tolerance, delegated proof of stake, or other suitable consensus algorithms (i.e. invoking an API….) (Bala: ¶ [0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bala in the teachings of Bursell. A person having ordinary skill in the art would have been motivated to do so because issuer system may be configured to retrieve the merchant public key based on the merchant ID, the smart contract based on the merchant ID, and a user public key based on the transaction account number (Bala: ¶ [0007]), consensus participants may notify user blockchain wallet 115 of a successful write to the blockchain by transmitting a confirmation (Bala: ¶ [0045]), allowing the blockchain to validate and confirm transactions and operations, without the need for a third-party intermediary.
However, it is noted that Bursell and Bala do not explicitly disclose providing a second API to enable the second user to.
However, Zhuang from the same field of endeavor as the claimed invention discloses an Application Program Interface (API) on a Remote Procedure Call (RPC) server which communicates with the blockchain system to physically and securely transfer health data outside the (Zhuang: [Page: 1168 Para. 2]), Smart Contract will then generate the decrypt key and send it to the RPC server in hospital X …, The physician can use the RPC server to decrypt the data using the decrypt key recorded in the blockchain. The physician can access the data with one click, and all the decryption will be performed from the backend automatically (Zhuang: [Page: 1171 Para. 1]), and RPC server is the connection between the blockchain system and the clinical sites’ databases. The API is built on this server with all pre-defined functions coded in. Authorized users can execute functions from Smart Contract through the API (Zhuang: [Page: 1170 Para. 3], also see Page. 1172).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhuang in the teachings of Bursell and Bala. A person having ordinary skill in the art would have been motivated to do so because users can call the functions in this Smart Contract directly through an API using mobile apps or traditional web-based systems (Zhuang: [Page: 1172 Para. 2]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 1. Bursell further discloses the private data is in cyphertext encrypted using the symmetric key (Bursell: ¶ [0023] the contract creator 12 generates a plurality of symmetric cryptographic keys 32(1)-32 (N) ("K1 -Kl'), and uses the symmetric cryptographic keys 32(1)-32(N) to encrypt the sensitive data 24 as ciphertext 34…requires a specified subset of at least size R (where 1<=R<=N) of the symmetric cryptographic keys 32(1)-32(N)).


Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 1. Bursell further discloses wherein the method further comprising: 
encrypting the symmetric key by using each of public keys of the one or more other users to generate encrypted symmetric keys (Bursell: [Abstract] symmetric cryptographic keys are encrypted into wrappers using a public cryptographic key of a contract executor. Envelopes are generated using public cryptographic keys of corresponding contract oracles, where the envelopes include the wrappers encrypted using the public cryptographic keys, ¶ [0046] the smart contract 142 also includes an envelope 148 ("V x'') that stores a wrapper 150 ("Wx'') in which the symmetric cryptographic key 146 itself is encrypted using a public cryptographic key 152 ("e") of the contract executor 134); and 
storing the encrypted symmetric keys in the cache storage (Bursell: ¶ [0045] contract executor 134 stores a smart contract 142 that includes ciphertext 144 comprising sensitive data encrypted using a symmetric cryptographic key 146 ("Kx''), ¶ [0053] volatile memory 204 (e.g., RAM). A basic input/output system (BIOS) 206 may be stored in the non-volatile memory 202 and can include the basic routines that help to transfer information among elements within the computing device 194. volatile memory 204 may also include a high-speed RAM, such as static RAM, for caching data).
However, Bursell does not explicitly disclose:
receiving, from the computing device associated with the user, a list of one or more other users permitted to access plaintext of the private data.
However, Bala further discloses that System 100 may comprise a blockchain network 150 that operates on a blockchain (Bala: ¶ [0021]), system may also enable reputation based smart contracts that act as a directory of trustworthy entities as part of the network (Bala: ¶ [0017]),  (Bala: ¶ [0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bala in the teachings of Bursell. A person having ordinary skill in the art would have been motivated to do so because issuer system may be configured to retrieve the merchant public key based on the merchant ID, the smart contract based on the merchant ID, and a user public key based on the transaction account number  (Bala: ¶ [0007]), consensus participants may notify user blockchain wallet 115 of a successful write to the blockchain by transmitting a confirmation (Bala: ¶ [0045]), allowing the blockchain to validate and confirm transactions and operations, without the need for a third-party intermediary.

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 1. The combination of Bursell and Bala further discloses the method further comprising providing the second API to enable the first user or the second user to retrieve the public data from the blockchain and the private data from the cache storage based on the ID of the data.
Bala discloses write data to the blockchain according to a smart contract, write transaction data to the blockchain and request public key ( e.g., blockchain address) and private key pairs from blockchain network 150 (Bala: ¶ [0025]), each smart contract may be an executable that writes data to the blockchain in a predetermined format based on predetermined function parameters passed by an API call (Bala: ¶ [0028]), and determine the merchant public key and smart contract based on  (Bala: ¶ [0042], ¶¶ [0004,0057]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bala in the teachings of Bursell. A person having ordinary skill in the art would have been motivated to do so because issuer system may be configured to retrieve the merchant public key based on the merchant ID, the smart contract based on the merchant ID, and a user public key based on the transaction account number  (Bala: ¶ [0007]), consensus participants may notify user blockchain wallet 115 of a successful write to the blockchain by transmitting a confirmation (Bala: ¶ [0045]), allowing the blockchain to validate and confirm transactions and operations, without the need for a third-party intermediary.
However, Bursell and Bala do not explicitly disclose providing the second API to enable the first user or the second user to retrieve the public data from the blockchain and the private data from the cache storage based on the ID of the data.
However, Zhuang further discloses an Application Program Interface (API) on a Remote Procedure Call (RPC) server which communicates with the blockchain system to physically and securely transfer health data outside the blockchain (Zhuang: [Page: 1168 Para. 2]), the physician can access the data with one click, and all the decryption will be performed from the backend automatically (Zhuang: [Page: 1171]), and API is built on this server with all pre-defined functions coded in. Authorized users can execute functions from Smart Contract through the API (Zhuang: [Page: 1170 Para. 3], also see Page. 1172).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhuang in the teachings of Bursell and Bala. A person having ordinary skill in the art would have been motivated to do so because users can  (Zhuang: [Page: 1172 Para. 2]).

Regarding Claim 10,
Claim 10 is dependent on Claim 1, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 1. Bursell further discloses wherein an address of the smart contract is stored on the blockchain in a database storage (Bursell: ¶ [0017] Smart contract functionality may be provided by a distributed ledger network, such as the blockchain-based Bitcoin, Ethereum, and Litecoin distributed ledger networks, ¶ [0045] contract executor 134 stores a smart contract 142 that includes ciphertext 144 comprising sensitive data encrypted using a symmetric cryptographic key 146 ("Kx''), ¶ [0021, 0054]).

Regarding Claim 12,
Bursell discloses a system for managing user authorizations (Bursell: [Abstract] Providing smart contracts including secrets encrypted with oracle-provided encryption keys using thresholding cryptosystems, ¶ [0004] a computing system, ¶ [0041]), comprising one or more processors (Bursell: ¶[0052] processor-based computing device 194 ("computing device 194"), such as the computing device 14, the computing device 18, or the computing devices 22(1)-22(N)), one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors that cause the processors to realize a service platform and perform operations comprising (Bursell: ¶[ Abstract, 0052, 0053, 0054] and discloses all the limitations of Claim 12, in combination with Bala and Zhuang,  as discussed in Claim 1. Therefore, Claim 12 is rejected using the same rationales.

Regarding Claims 13 and 15,
Claims 13 and 15 are dependent on Claim 12, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 12. The combination of Bursell, Bala and Zhuang discloses all the limitations of Claims 13 and 15 as discussed in Claims 2 and 4. Therefore, Claims 13 and 15 are rejected using the same rationales as discussed in Claims 2 and 4.

Regarding Claim 18,
Claim 18 is dependent on Claim 12, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 12. The combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 18 as discussed in Claims 7. Therefore, Claim 18 is rejected using the same rationales as discussed in Claims 7.

Regarding Claim 20, 
 Bursell discloses a non-transitory computer readable storage medium storing instructions executable by one or more computers and that upon such execution cause the one or more computers to perform operations comprising (Bursell: ¶ [0054] computing device 194 may further include or be coupled to a non-transitory computer-readable storage medium such as a storage device 208…, any such media may contain computer-executable instructions for performing novel methods of the disclosed examples, ¶¶ [0052,0053]), and discloses all the limitations of Claim 20, in combination with Bala and Zhuang, as discussed in Claim 1. Therefore, Claim 20 is rejected using the same rationales.

14.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell et al. (US 2020/0233966 A1, hereinafter Bursell) in view of Balaraman et al. (US 2019/0164157 A1, Bala) [As Disclosed in IDS], in view of Zhuang, Yu, et al. (“Applying blockchain technology for health information exchange and persistent monitoring for clinical trials”, Year 2018, hereinafter Zhuang), and further in view of Smith et al. (US 2017/0317833 A1, hereinafter Smith).

Regarding Claim 8,
Claim 8 is dependent on Claim 7, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 7. However, the combination of Bursell, Bala and Zhuang does not explicitly disclose wherein the ID of the data is a hash value of the data package or an ID of a document associated with the data package.
However, Smith from the same field of endeavor as the claimed invention discloses methods and apparatus for providing authentication of information of a user (Smith: [Abstract]), Some or all of the participants may have access to a Centralized or Distributed Ledger 150…,Distributed Ledger 150 is a distributed ledger which is referred to as a blockchain (Smith: ¶ [0100]), may receive information from the user 110, in a request to perform attestation using an attestation protocol 202. The information from the user 110 may be Personal Identification information or "PII" that may uniquely identify the user 110 (Smith: ¶ [0106]) and personal identification information ("PII") belonging to a user. The public key is generated for the information, and may be a user's public key. Upon verification of this information, a first hash function is applied to the information to create a hash (Smith: ¶ [0117]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith in the teachings of Bursell, Bala and Zhuang. A person having ordinary skill in the art would have been motivated to do so because  (Smith: ¶ [0006], ¶ [0074]).

Regarding Claim 9,
Claim 9 is dependent on Claim 7, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 7. However, the combination of Bursell, Bala and Zhuang does not explicitly disclose wherein the second API further enables the first user to record an updated version of the public data associated with the ID of the data on the blockchain, and disables the second user to record the updated version of the public data associated with the ID of the data on the blockchain.
However, Smith further discloses information may also include authenticating metadata about any such personal information, proofs or attestations from others about the validity of that
information, and the like (Smith: ¶ [0053], also see ¶ [0044] an online application program interface (API)), if the user wanted to revoke only part of the attested information, then the transaction may be revoked by spending the dust, and a new transaction with updated user information may be written (Smith: ¶ [0070]), if one needed to update the address, a completely new transaction with the updated address would be created and compiled using one of the specified hashing algorithms, which revokes the old data…, This effectively revokes the old data (as it will now be spent) and creates a new attestation (Smith: ¶ [0071]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith in the teachings of Bursell, Bala and Zhuang. A person having ordinary skill in the art would have been motivated to do so because for protecting the use of user identity and for securely providing personal information (Smith: ¶ [0006]), allows attested information to change, for instance, if the user moves and has a new home , address, or changes their telephone number (Smith: ¶ [0070], ¶ [0074]).

15.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell et al. (US 2020/0233966 A1, hereinafter Bursell) in view of Balaraman et al. (US 2019/0164157 A1, hereinafter Bala) [As Disclosed in IDS], in view of Zhuang, Yu, et al. (“Applying blockchain technology for health information exchange and persistent monitoring for clinical trials”, Year 2018, hereinafter Zhuang), and further in view of Miller et al. (US 2017/0132620 A1, hereinafter Miller).

Regarding Claim 11,
Claim 11 is dependent on Claim 1, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 1. The combination of Bursell and Bala further discloses wherein the data package includes at least one of order data or payment data, and the ZKPs are related to one or more values associated with at least one of the order data or the payment data.
Bala further discloses system may propagate the merchant ID, the transaction account number, the payment amount, and a transaction status to a blockchain network for writing to a
blockchain according to the invoked smart contract (Bala: ¶ [0004]), and Each smart contract may be an executable that writes data to the blockchain in a predetermined format based on predetermined function parameters passed by an API call. The smart contracts may take as an input the fields included for writing during the transaction authorization process, such as, for example, a user ID, a merchant ID, transaction data (e.g., payment amount, etc.), public keys, or the like (Bala: ¶ [0028]).
(Bala: ¶ [0007]), consensus participants may notify user blockchain wallet 115 of a successful write to the blockchain by transmitting a confirmation (Bala: ¶ [0045]), allowing the blockchain to validate and confirm transactions and operations, without the need for a third-party intermediary.
However, the combination of Bursell, Bala and Zhuang does not explicitly disclose:
generating one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the private data; and
wherein the data package includes at least one of order data or payment data, and the ZKPs are related to one or more values associated with at least one of the order data or the payment data.
However, Miller from the same field of endeavor as the claimed invention discloses a system and method for facilitating microtransaction involving an autonomous transacting device includes generating a plurality of key pairs and sharing a key of each of the plurality of key pairs with the transacting entity (Miller: [Abstract]) zero-knowledge proof is a method by which one party ( e.g., the prover) can prove to another party, such as a verifier (e.g., blockchain) that a given statement is true (Miller: ¶ [0170], ¶ [0183-0184]), and implements zero-knowledge proof, are particularly helpful with microtransactions and/or micropayments in which the transaction costs are high relative to the overall value of the transaction amounts (Miller: ¶ [0173]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miller in the teachings of Bursell, Bala  (Miller: ¶ [0006]), and in order to allow parties to pay each other without revealing any information other than proving to each other that their payment is valid (Miller: ¶ [0169]).

Regarding Claim 19,
Claim 19 is dependent on Claim 12, and the combination of Bursell, Bala and Zhuang discloses all the limitations of Claim 12. The combination of Bursell, Bala, Zhuang and Miller discloses all the limitations of Claim 19 as discussed in Claim 11. Therefore, Claim 19 is rejected using the same rationales.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180121918-A1
US-20190268312-A1
US-20200042963-A1
US-10601585-B1
US-20210126777-A1
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498